United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2921
                                   ___________

Denise Smith, on behalf               *
of B.M.M.,                            *
                                      *
            Appellant,                * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Arkansas.
                                      *
Michael J. Astrue, Commissioner,      * [UNPUBLISHED]
Social Security Administration,       *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: June 3, 2010
                                Filed: June 15, 2010
                                 ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Denise Smith, on behalf of her minor daughter B.M.M., appeals from the order
of the District Court1 affirming the denial of supplemental security income. Upon de
novo review, see Moore ex rel. Moore v. Barnhart, 413 F.3d 718, 721 (8th Cir. 2005),
we agree with the District Court that substantial evidence supports the administrative


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
law judge's determination that B.M.M.'s severe impairments are not functionally
equivalent to a listed impairment or impairments because the record does not reflect
an "extreme" limitation in at least one of the six functional domains listed in 20 C.F.R.
§ 416.926a(b)(1) or a "marked" limitation in at least two of the domains. We decline
to address Smith's contention that B.M.M.'s severe impairments meet or are medically
equal to a listed impairment or impairments. See Flynn v. Chater, 107 F.3d 617, 620
(8th Cir. 1997) (noting that new arguments need not be entertained on appeal unless
manifest injustice would otherwise result); see also Rotskoff v. Cooley, 438 F.3d 852,
854–55 (8th Cir. 2006) (observing that an issue is deemed abandoned where it is not
developed in brief); Vandenboom v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005)
(summarily rejecting conclusory assertion that claimant was disabled under certain
listings). Accordingly, we affirm.
                         ______________________________




                                          -2-